Appeal from an order and judgment of the Supreme Court at the Otsego Special Term, which dismissed the complaint herein on the ground that it did not state facts sufficient to constitute a cause of action. The action was for false imprisonment. The complaint alleged that plaintiff was arraigned before defendant, a Justice of the Peace, upon a charge of reckless driving. That he was arrested without a warrant. That a motion was made before defendant to dismiss the charge upon the ground that the information and depositions were insufficient and void, and that no warrant had been issued. The defendant denied the motion. Plaintiff was required to post $25 cash bail before he was released from custody pending trial. Subsequently proceedings were had in the Supreme Court which resulted in an order vacating the information and the proceedings thereunder, and directing the return of bail. The precise nature of such proceedings is not alleged, nor does the complaint state whether they were upon notice. The Special Term held that the complaint did not allege any acts of the defendant beyond his judicial power as a magistrate. Order and judgment unanimously affirmed, without costs. Since no appeal was taken from the order of the Supreme Court vacating and dismissing the charge in Justice’s Court, plaintiff’s deposit of cash bail should be returned to him forthwith. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.